        Case 2:15-cr-00168-MRH Document 1433 Filed 06/09/21 Page 1 of 10




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                            )
                                                     )
                                                     )   2:15-cr-00168
                        v.                           )
                                                     )   Chief Judge Mark R. Hornak
FREDERICK H. BANKS,                                  )
                                                     )
                Defendant.                           )


                                   MEMORANDUM ORDER
        AND NOW, this 9th day of June, 2021, the Court hereby issues the following Order:

Pending before the Court are two pro se Motions for Reconsideration (ECF Nos. 1422, 1426); a

pro se Motion for Compassionate Release (ECF No. 1430); and a pro se Motion to Disclose FISA

Electronic Surveillance Discovery (ECF No. 1416). For the following reasons, the Defendant’s

Motions are DENIED without prejudice.

        I.     BACKGROUND

        On January 12, 2016, a federal Grand Jury returned a seven-count Superseding Indictment

against Mr. Banks, charging him with wire fraud in violation of 18 U.S.C. § 1343 and aggravated

identity theft in violation of 18 U.S.C. § 1028A, among other things. (ECF No. 96.) Mr. Banks

was found guilty by a jury at trial as to the wire fraud and aggravated identity theft counts and was

sentenced to an aggregate of 104 months in custody, followed by a term of supervised release of

three years. (ECF Nos. 1116, 1288.) Mr. Banks presently resides at FCI Allenwood Low. As of

the date of this Order, the Bureau of Prisons (“BOP”) lists Mr. Banks’s release date as February 4,

2023.




                                                 1
           Case 2:15-cr-00168-MRH Document 1433 Filed 06/09/21 Page 2 of 10




           A. Motions Seeking Compassionate Release

           The Court has twice denied Mr. Banks’s pro se motions for compassionate release. (ECF

Nos. 1316, 1418.) First, in July 2020, the Court denied his motion for release without prejudice

because it concluded that Mr. Banks failed to establish “extraordinary and compelling” reasons for

release. (ECF No. 1316.)1 Next, in May 2021, the Court denied a subsequent compassionate release

motion that Mr. Banks filed. (ECF No. 1418.) The Court again concluded that Mr. Banks did not

establish extraordinary and compelling reasons that would warrant his release and also concluded

that consideration of the § 3553(a) factors likewise would prohibit his release. (Id.)

           In short order, Mr. Banks submitted multiple additional filings that again ask this Court to

grant him compassionate release. First, on May 18, 2021, he submitted a single filing that was

docketed both as a Motion for Reconsideration and a Notice of Appeal. (ECF No. 1422.)2 He also

filed a supplement in support of that motion. (ECF No. 1425.) Then, on May 21, 2021, Mr. Banks

filed a second Motion for Reconsideration (this one not concurrently labeled as a Notice of

Appeal), along with exhibits and another supplement. (ECF Nos. 1426, 1427, 1429.) And four

days after that, on May 25, 2021, Mr. Banks submitted an entirely new Motion for

Release/Reduced Sentence pursuant to CARES and/or First Step Act. (ECF No. 1430.) Given the

mostly duplicative nature of these filings, the Court did not order the Government to respond to

them. For the sake of completeness, the Court will summarize the contents of each filing.

                    a. First Motion for Reconsideration and Related Filing (ECF Nos. 1422, 1425)

           In Mr. Banks’s initial motion for reconsideration, Mr. Banks first argues that the Court

erred in concluding that consideration of the 18 U.S.C. § 3553(a) factors would not support his



1
    Mr. Banks appealed this decision, and the Third Circuit dismissed the appeal as untimely. (ECF No. 1432.)
2
    The Third Circuit docketed the Notice of Appeal on May 24, 2021. (ECF No. 1428.)

                                                           2
         Case 2:15-cr-00168-MRH Document 1433 Filed 06/09/21 Page 3 of 10




release. (ECF No. 1422.) For support, he cites his expected release date (which he claims is around

six months from now when considering First Step Act credits) and classes he has taken while

incarcerated. (Id.) He next contends that he establishes “extraordinary and compelling”

circumstances for release because FCI Allenwood’s COVID-19 safety protocol is inadequate. He

argues that the fact that he is fully vaccinated is irrelevant because the vaccine only protects

individuals for six months (and FCI Allenwood has no plans to administer “booster” shots) and

the current vaccines are ineffective in fighting variants. (See id.; ECF No. 1425.) He also informs

the Court of two health incidents that he experienced in May 2021, in which he says he vomited

blood and later went into convulsions. (ECF No. 1425.) Finally, Mr. Banks complains that the

Court did not appoint counsel as to this matter. (ECF No. 1422.)3

                  b. Second Motion for Reconsideration and Related Filings (ECF Nos. 1426,
                     1427, 1429)

         In his second reconsideration motion, Mr. Banks references court decisions about the role

of the U.S.S.G. § 1B1.13 policy statement on compassionate release motions in contending that

the Court erred in considering the § 3553(a) factors, and in considering Mr. Banks’s prior fraud

convictions in that analysis. (ECF Nos. 1426; see also ECF No. 1427.) In supplementing this

motion, Mr. Banks asserts that if the Court were to grant his motion, he plans to move to Toronto,



3
  As explained in the Court’s prior Order, the Court initially referred Mr. Banks’s earlier pro se motion to Mr. Banks’s
then-counsel in this Court, Mr. Marvin Miller. (See ECF Nos. 1385, 1418.) Mr. Miller declined to file a counseled
supplement. (ECF No. 1386.) Mr. Miller then withdrew from representing Mr. Banks. (See ECF No. 1387.) Though
Mr. Banks is currently unrepresented in this Court, he is represented by appellate counsel in the Third Circuit relative
to his appeal. The Court nonetheless also gave Mr. Banks’s appellate counsel the opportunity to supplement Mr.
Banks’s compassionate release motion, but she opted not to do so. (See ECF No. 1399.) Per standard procedure, the
Court additionally referred the matter to the Federal Public Defender, but that office also declined to supplement the
motion. Given the contents of the motion and the Court’s previous consideration of Mr. Banks’s request for
compassionate release, the Court did not, and does not, find it necessary to appoint counsel as to this matter at this
time.

On a similar note, Mr. Banks recently wrote to the Court complaining that ever since Mr. Miller withdrew from the
case, Mr. Banks has not been receiving a copy of every Order of the Court. (ECF No. 1431.) But according to staff
notes on the docket, every single Order entered since Mr. Miller’s withdrawal was mailed directly to Mr. Banks.

                                                           3
        Case 2:15-cr-00168-MRH Document 1433 Filed 06/09/21 Page 4 of 10




Canada. (ECF No. 1429.) According to Mr. Banks, this means that “there are no public safety

concerns” because “the public” does not include foreign countries. (Id.) In accordance with this

plan, Mr. Banks will “seek to change his supervised release to unsupervised release.” (Id.)4

                 c. Motion for Compassionate Release (ECF No. 1430)

        In his final motion on the matter, Mr. Banks argues that the Court should grant his motion

because he was allegedly retaliated against by FCI Allenwood staff after he applied for home

confinement. (ECF No. 1430.) He says he lost 41 days of “good time” credit as a result.5 (Id.) He

contends again that he has high blood pressure, hypertension, heart disease, obesity, high

cholesterol,6 and, as noted above, was recently vomiting blood. (Id. at 3.) He also states that he is

allergic to the high blood pressure medication that the prison gives him. (Id.) The rest of the motion

provides substantially the same arguments put forth in the motions for reconsideration.

        B. Miscellaneous Filing

        In April 2021, Mr. Banks filed a Renewed Motion for Disclosure of FISA Electronic

Surveillance Discovery 50 U.S.C. § 1806(f) & Federal Rule of Criminal Procedure 16, in which

he additionally moves for a hearing on the existence of microwave hearing and related technologies

and a doctor’s examination about high-pitch ringing in his ears. (ECF No. 1416.) Mr. Banks also

filed an exhibit that he claims shows the BOP’s acknowledgment that Mr. Banks was electronically

harassed. (ECF No. 1421.)




4
 Mr. Banks also argues that the Government in the past agreed that Mr. Banks is not a danger to the public. (ECF No.
1426.) But in opposing Mr. Banks’s compassionate release motion, the Government argued that a reduction in sentence
would not serve to protect the public. (ECF No. 1393, at 11.)
5
 The Court notes that the public information available from the BOP reflects that Mr. Banks’s expected release date
has recently been pushed back. At some point since May 6, 2021 when the Court last denied Mr. Banks’s motion for
compassionate release, the expected release date of Mr. Banks changed from December 26, 2022 to February 4, 2023.
6
 Mr. Banks previously raised these alleged health conditions to the Court, and the Court already considered them
when it denied his last compassionate release motion. (ECF No. 1418.)

                                                         4
         Case 2:15-cr-00168-MRH Document 1433 Filed 06/09/21 Page 5 of 10




         Mr. Banks filed a substantially similar motion in June 2019. (See ECF No. 950.) At that

time, the Court denied the motion without prejudice to its reassertion by Mr. Banks’s counsel of

record. (ECF No. 956.) The Court also noted that as Mr. Banks had previously stated on the record,

Mr. Banks “possesses no evidence that he has personally been subjected to the application of

electronic energy/stimulation by any external source, nor the voice to skull technology he has

repeatedly referenced, nor does he do so here, nor has he demonstrated any relationship between

any such things and his alleged culpability in these proceedings.” (Id.)

         II.      DISCUSSION

         The Court will first address the motions that seek compassionate release and will then

address the motion that seeks disclosure of FISA electronic surveillance discovery. For the reasons

below, the Court will deny all filings.

         A. Motions Seeking Compassionate Release

         Because the two Motions for Reconsideration and the Motion for Compassionate Release

ask for the same type of relief, the Court will consider them together.7 Ordinarily, motions for

reconsideration are reviewed under the Max’s Seafood standard. A party seeking reconsideration

must show at least one of the following: “(1) an intervening change in the controlling law; (2) the

availability of new evidence that was not available when the court [dismissed the motion]; or (3)




7
  The Court recognizes that one of the motions for reconsideration was docketed as a Notice of Appeal. The Supreme
Court has cautioned that “a federal district court and a federal court of appeals should not attempt to assert jurisdiction
over a case simultaneously.” Griggs v. Provident Consumer Discount Co., 459 U.S. 56, 58 (1982). And as a general
rule, “the timely filing of a notice of appeal is an event of jurisdictional significance, immediately conferring
jurisdiction on a Court of Appeals and divesting a district court of its control over those aspects of the case involved
in the appeal.” Venen v. Sweet, 758 F.2d 117, 120 (3d Cir. 1985) (citations omitted). But the “rule is a judge-made,
rather than a statutory, creation,” and as “a prudential doctrine, the rule should not be applied when to do so would
defeat its purpose of achieving judicial economy.” Mary Ann Pensiero, Inc. v. Lingle, 847 F.2d 90, 97 (3d Cir. 1988).
Given that the multiple filings in this Court all ask for the same form of relief, and do so on similar bases, judicial
economy and efficiency counsel this Court to rule on all pending motions, including the filing that is currently
docketed before the Third Circuit (ECF No. 1422).

                                                            5
       Case 2:15-cr-00168-MRH Document 1433 Filed 06/09/21 Page 6 of 10




the need to correct a clear error of law or fact or to prevent manifest injustice.” Max’s Seafood

Cafe ex rel. Lou-Ann, Inc. v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999).

               a. Extraordinary and Compelling Circumstances

       Parts of Mr. Banks’s motions are limited to information and arguments that the Court

already considered when it reviewed his initial motion for release. The Court previously concluded

that Mr. Banks did not meet his burden to establish extraordinary and compelling reasons that

would warrant his release. (ECF No. 1418.) The Court recognized that Mr. Banks’s hypertension

can make him more likely to get severely ill from COVID-19, but found that the record did not

demonstrate that his hypertension is sufficiently persistent or significant so as to qualify as

extraordinary and compelling on its own. The Court also noted that the record showed that Mr.

Banks often refused to take his hypertension medication. The Court reviewed the full medical

record and concluded that it did not support findings that Mr. Banks suffered from heart problems,

obesity, or inadequate medical care. On top of this, the Court found that FCI Allenwood appeared

to have in place adequate safety protocols intended to mitigate the spread of the COVID-19 virus

within its facility. Finally, that Mr. Banks is fully vaccinated undercuts his COVID-19-related

health concerns. The Court stands by its prior reasoning. Nothing that Mr. Banks raises now

changes the Court’s prior analysis on any of these points.

       But the Court will respond in more detail to certain contentions. First, Mr. Banks mentions

new health problems, primarily an incident when he allegedly vomited blood. There are no medical

documents in the record about this incident nor any further information about what prompted it.

Though concerning as a general matter, it is not a reason on its own to warrant compassionate

release. The Court expects the medical facility at FCI Allenwood to treat Mr. Banks accordingly.




                                                6
         Case 2:15-cr-00168-MRH Document 1433 Filed 06/09/21 Page 7 of 10




         Second, Mr. Banks claims that he is allergic to his hypertension medicine, which he says

gives him a rash. Though Mr. Banks does not say so explicitly, it seems that Mr. Banks’s

alleged/self-diagnosed allergy may contribute to Mr. Banks’s history of refusing his hypertension

medication. However, this again is an issue best sorted out by the FCI Allenwood medical staff,

and it is unclear to the Court whether Mr. Banks has already raised these concerns with them.

         Third, Mr. Banks raises heightened concerns about the vaccine’s efficacy. He complains

that the vaccine will only protect him for six months and FCI Allenwood won’t give him a booster

shot, and that the vaccine does not protect against variants. As to the first point, there is currently

no system in place anywhere to provide vaccinated individuals with booster shots, and that is at

least partially because there is no general scientific consensus about the need for such shots. See

Lauran Neergaard, Vaccine protection may diminish need for yearly boosters, AP News, (June 2,

2021),    https://apnews.com/article/us-news-coronavirus-pandemic-science-coronavirus-vaccine-

health-d1c023524e87bbcf4add139ffcd349e9 (“Scientists have found clues that the world’s

leading COVID-19 vaccines offer lasting protection that could diminish the need for frequent

booster shots, but they caution that more research is needed . . .”). At this time, booster shots are

unavailable to everyone, not just people who are incarcerated at FCI Allenwood.

         And as to the second point, the Moderna vaccine is still widely considered to have a high

efficacy rate. See Moderna COVID-19 Vaccine Overview and Safety, Ctrs. for Disease Control &

Prevention (last updated May 27, 2021), https://bit.ly/3xKDY9E. To be sure, there remains a low

risk that people who are fully vaccinated may still contract the virus. And there is always

uncertainty about what may happen in the future, particularly with regards to virus variants. But

future hypothetical concerns are not sufficient to establish extraordinary and compelling




                                                  7
       Case 2:15-cr-00168-MRH Document 1433 Filed 06/09/21 Page 8 of 10




circumstances. The Court’s denial was, and is, without prejudice. If something changes regarding

the vaccine’s efficacy with respect to Mr. Banks, the Court may always reconsider this issue.

               b. 18 U.S.C. § 3553(a) Factors

       But even if Mr. Banks’s concerns were extraordinary and compelling enough for the Court

to consider release, the Court’s consideration of the § 3553(a) factors would still prohibit release

of Mr. Banks. Nothing that Mr. Banks presents to the Court changes anything on this point.

       The Court first addresses Mr. Banks’s assertion that the Court erred in considering the §

3553(a) factors. Mr. Banks makes that argument based on recent non-precedential court decisions

that held that the current provisions of the Guidelines and relevant Application Notes at U.S.S.G.

§ 1B1.13 are not controlling and limiting in the consideration of compassionate release motions.

But those decisions do not stand for what he says they do; the Court is still required to consider

the § 3553(a) factors when determining whether to grant compassionate release. The Court

likewise appropriately considered his earlier convictions when assessing the § 3553(a) factors,

which includes “the history and characteristics of the defendant.” See 18 U.S.C. § 3553(a)(1).

       Mr. Banks other arguments fare no better. First, a compassionate release motion is not the

appropriate vehicle to raise allegations of retaliation. Second, Mr. Banks’s asserted plan to move

to Canada is entirely speculative and baseless, not to mention premature. Mr. Banks claims he will

seek to convert his three-year term of supervised release to a term of “unsupervised” release, based

on his plan to move to Canada. Assuming a district court has authority to allow a defendant to

serve his supervised release term abroad, it is not as if permission to do so extinguishes the

“supervised” aspect of the supervised release term, which is part of the defendant’s sentence. See,

e.g., United States v. Pugliese, 960 F.2d 913, 915 (10th Cir. 1992) (finding “no direct [legal]

impediment” to authorizing a person on supervised release to live abroad so long as “the



                                                 8
       Case 2:15-cr-00168-MRH Document 1433 Filed 06/09/21 Page 9 of 10




supervision the judge believes is necessary can be enforced abroad”); see also United States v.

Porat, 17 F.3d 660, 669 (3d Cir. 1994), vacated on other grounds, 515 U.S. 1154, (1995). Under

certain circumstances, a sentencing court has the authority to terminate early a period of supervised

release. See 18 U.S.C. § 3583(e). But the defendant must have served at least one year of

supervised release before the Court can do so. See id. Mr. Banks has yet to be released from serving

his term of imprisonment.

       In sum, nothing of significance is new before the Court. The Court finds no basis for release

or for reconsideration at this time and concludes that release is not warranted by the record.

       B. Miscellaneous Filing

       The Court will also deny the Renewed Motion for Disclosure of FISA Electronic

Surveillance Discovery and a Hearing. (See ECF No. 1416.) As the Court noted in the past, Mr.

Banks has previously stated on the record that he “possesses no evidence that he has personally

been subjected to the application of electronic energy/stimulation by any external source, nor the

voice to skull technology he has repeatedly referenced, nor does he do so here, nor has he

demonstrated any relationship between any such things and his alleged culpability in these

proceedings.” (ECF No. 956.) Mr. Banks now submits an exhibit of an email thread that he claims

demonstrates that the “BOP acknowledges that Defendant may be being electronically harassed

by the CIA but takes no action to prevent the harassment.” (ECF No. 1421.) But the exhibit shows

no such thing. In the email chain, Mr. Banks informs his case manager of his belief that he is being

monitored by the CIA. (Id. at 2.) The case manager responded, “noted.” (Id.) This confirmation of

receipt does not represent the BOP’s acknowledgment of any sort of electronic harassment. The

record does not support the basis of Mr. Banks’s motion and it will be denied.




                                                 9
      Case 2:15-cr-00168-MRH Document 1433 Filed 06/09/21 Page 10 of 10




       III.   CONCLUSION

       The Court has considered all of Mr. Banks’s compassionate release filings on the docket.

The record before the Court does not support Mr. Banks’s release. Mr. Banks’s Motions on the

matter (ECF Nos. 1422, 1426, 1430) are DENIED without prejudice, subject to its reassertion

should circumstances warrant. Mr. Banks’s Motion for Disclosure of FISA Electronic Surveillance

Discovery (ECF No. 1416) is also DENIED without prejudice.



                                                   s/ Mark R. Hornak
                                                   Mark R. Hornak
                                                   Chief United States District Judge



cc:    All counsel of record




                                              10
